 In the Matter Of CLINTON GARMENT COMPANY AND R. & M. KAuF-MANN5 INC.andINTERNATIONAL LADIES'GARMENTWORKERS'UNIONCase No. C-1217.Decided April 20,1939LadiesGarment Manufacturing Industry-Settlement:stipulation providingfor compliancewith the Act :including reinstatementwith backpay as to oneperson;back pay without reinstatement as to oneperson-Order:entered onstipulation.Mr. Lee Loevinger,for the Board.Mr. Erwin Feldman,of New York City, for the respondents.Mr. Harold W. Schwartz,of Chicago, Ill., for the Union.Mr. A. J. Toth,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalLadies' Garment Workers' Union, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by the Re-gional Director for the Eighteenth Region (Minneapolis, Minnesota),issued its complaint dated January 25, 1938, against Clinton GarmentCompany, Clinton, Iowa, and R. & M. Kaufmann, Inc., Aurora, Illi-nois, alleging that the respondents had engaged in and are engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint and notice of hearing thereon were duly served uponthe respondents and the Union.The respondents filed an answerto the complaint.With respect to the unfair labor practices, the complaint allegedin substance : that the respondents, in the operation of their plant atClinton, Iowa, discharged and refused to reinstate two named em-ployees for the reason that they joined and assisted the Union andengaged in concerted activities for the purpose of collective bargain-ing and other mutual aid and protection; that the respondents, by12 N. L.R. B., No. 45.354 CLINTON GARMENT COMPANY355posting and permitting the posting of printed and written documentsupon plant property, advised, urged, directed, and warned its em-ployees to refrain from becoming or remaining members of theUnion; that the respondents advised, urged, directed, and warnedlabor leaders within the City of Clinton, Iowa, to refrain fromaccepting or soliciting employees of the respondents as members ofthe Union; and that by the above acts and other acts, the respondentsinterfered with, restrained, and coerced their employees in the exer-cise of the right guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held at Clinton, Iowa, on Febru-ary 16 and 17, 1939, before Madison Hill, the Trial Examiner dulydesignated by the Board, at which the Board and the Union wererepresented by counsel, and participated in the hearing.The respond-ents, by their representative, appeared specially for the purpose ofseeking a continuance of the hearing.On February 17, 1939, therespondents' motion for a continuance of the hearing until March 6,1939,was granted and the hearing was adjourned.On March 3,1939, the respondents, the Union, and counsel for the Board enteredinto a stipulation in settlement of the case, subject to the approval ofthe Board.This settlement stipulation provides as follows :It having been heretofore charged by the International Ladies'Garment Workers Union that the respondents, Clinton GarmentCompany, a corporation, and R. & M. Kaufmann, Inc., a corpo-ration, have engaged in unfair labor practices within the mean-ing of the National Labor Relations Act, 49 Stat. 449, and theNational Labor Relations Board, through the Regional Directorfor the 18th Region, having heretofore issued and served uponthe parties hereto a complaint setting forth said charges, andpursuant to said complaint and the notice of hearing containedtherein, a hearing having been convened to hear evidence upon,the charges contained in said complaint on February 16 andFebruary 17, 1939, and upon the request of the respondentsherein said hearing having been continued until March 6, 1939,and it being the desire of all the parties hereto to dispose ofthisproceeding without the holding of a hearing upon theallegations of said complaint, accordingly it is hereby stipulatedand agreed by and between all of the parties to the above entitledproceeding that :1.The official transcript of the hearing hereinabove referredto and the exhibits offered at such hearing shall be considered asa part of this stipulation as fully as though specifically set forthherein.The stipulation or statement regarding the business ofthe respondent companies attached hereto and made a part169134-39-vol 12-24 356DECISIONSOF NATIONAL LABORRELATIONS BOARDhereof, and marked Board's Exhibit 3,' shall be considered as apart of this stipulation as fully as though specifically set forthherein.2.All parties hereto expressly waive the right to any furtherhearing upon the charges contained in the complaint heretoforereferred to, and further expressly waive the right to offer evi-dence upon such charges, the right to an intermediate report by atrial examiner, and the right to the making of findings of factand conclusions of law by the Board.3.All parties hereto hereby consent to the issuance of an order,in the terms and form stated below, by the National Labor Re-lations Board and to the entry of an appropriate decree by anappropriate Circuit Court of Appeals upon said order :ORDERUpon the basis of the stipulation entered into herein, andpursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the re-spondents, Clinton Garment Company and R. & M. Kaufmann,Inc., shall:1.Cease and desist from :a.Discouraging membership in any labor organization of itsemployees by discharging or refusing to reinstate any of itsemployees, or in any manner discriminating in regard to theirhire and tenure of employment or any term or condition ofemployment;b. In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :a.Offer to Fannie Riley immediate and full reinstatement tothe position which she formerly held with the respondents onAugust 27, 1938, without prejudice to her seniority and otherrights and privileges;b.Make whole said Fannie Riley and Marion Bergemann forany loss of pay which they suffered by reason of the respondents'refusal to employ them by payment to said Fannie Riley of the'This exhibit is omitted here because the pertinent facts related therein are set forthin our findings of fact, SectionI, infra. CLINTON GARMENT COMPANY357sum of $165.00 and by payment to said Marion Bergemann of thesum of $125.00.c.Post immediately and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, a noticeto their employees in conspicuous places at the plant in Clinton,Iowa, stating that respondents will cease and desist in the mannerset forth in Paragraph 1 of this order;d.Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this order whatsteps the respondents have taken to comply herewith.4.Marion Bergemann does not desire and therefore will notbe given reinstatement to her job in the Clinton plant.5. It is further agreed that no further charges shall be filedagainst the Clinton Garment Company and R. & M. Kaufmann,Inc., respondents herein, because of any acts done or alleged tohave been done prior to the date of signing this agreement.6.This stipulation shall become effective upon approval bytheNational Labor Relations Board and notification of suchapproval to the parties hereto, and this stipulation shall be ofno effect whatsoever unless and until such approval is given.On March 20, 1939, the Board issued its order approving the abovesettlement stipulation, making it a part of the record, and transfer-ring the proceeding to the Board for the purpose of entry of adecision and order by the Board.Upon the stipulation and the entire record in the case, the Boardmakes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe respondent, Clinton Garment Company, is an Iowa corpora-tion, with its only office and plant located at Clinton, Iowa.The re-spondent, R. & M. Kaufmann, Inc., is an Illinois corporation, withits principal office located in Chicago, Illinois, and its only plantlocated in Aurora, Illinois.The same persons are the directors andstockholders of both corporations.The treasurer of Clinton GarmentCompany is the secretary of R. & M. Kaufmann, Inc., and thesecretary of Clinton Garment Company is the treasurer of R. & M.Kaufmann, Inc. This case is concerned with the operation of ClintonGarment Company at its plant in Clinton, Iowa.The Clinton Garment Company is engaged in the manufacture ofladies' outer garments such as house dresses, smocks, and hooverettes.It is a contracting plant manufacturing garments as contractors ofR. & M. Kaufmann, Inc. There are no written agreements or licensing 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreements between the Clinton Garment Company and R. & M.Kaufmann, Inc.The Clinton Garment Company neither owns norsells any merchandise.Accordingly, there is no passage of titlebetween the respondents since ownership of the finished and unfin-ished product is always in R. & M. Kaufmann, Inc. The ClintonGarment Company has used none of its own materials during thelast fiscal year in the operation of the Clinton plant.The materialsused in the Clinton plant were materials owned and purchased byR. & M. Kaufmann, Inc. These materials were shipped to the plantby order of R. & M. Kaufmann, Inc., from the different finishingplants located mainly in the eastern and southern parts of the UnitedStates.All of the materials used by the Clinton Garment Companywere shipped to R. & M. Kaufmann, Inc., % Clinton Garment Com-pany, from outside the State of Iowa.The Clinton Garment Company produced approximately 48,000dozens of garments during the last fiscal year.Approximately 75 percent of the finished garments were shipped to R. & M. Kaufmann,Inc., in Aurora, Illinois, and were then shipped by R. & M. Kaufmann,Inc., to almost every State, pursuant to sales placed with them.Theremaining 25 per cent were shipped by R. & M. Kaufmann, Inc., asconsignor, to other accounts outside the State of Iowa as consignees.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondents, Clinton Garment Company andR. & M. Kaufmann, Inc., shall :1.Cease and desist from :(a)Discouraging membership in any labor organization of itsemployees by discharging or refusing to reinstate any of its em-ployees, or in any manner discriminating in regard to their hire andtenure of employment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted ac-tivities for the purpose of collective bargaining, or other mutual aidor protection as guaranteed in Section 7 of the Act. CLINTON GARMENT COMPANY3592.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Fannie Riley immediate and full reinstatement tothe position which she formerly held with the respondents on August27, 1938, without prejudice to her seniority and other rights andprivileges;(b)Make whole said Fannie Riley and Marion Bergemann forany loss of pay which they suffered by reason of the respondents'refusal to employ them by payment to said Fannie Riley of the stunof $165 and by payment to.said Marion Bergemann of the sum of$125;(c)Post immediately and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, a notice to theiremployees in conspicuous places at the plant in Clinton, Iowa, statingthat respondents will cease and desist in the manner set forth inparagraph 1 of this Order;(d)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondents have taken to comply herewith.